Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/17/2020. Claims 1, 9 and 16 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhart et al (U.S. Pub No. 2016/0034642 A1), and in view of Stekkelpark et al (U.S. Pub No. 2015/0193390 A1).

As per claim 1, Ehrhart discloses a method for indicating a hyperlink record, the method comprising:
 receiving, in an internet communication on a user device, a hyperlink from a sender device (Par [0008, 0044] using ID to retrieve a link, communication link); 
searching a data structure including a repository of a plurality of hyperlinks stored in at least one user system, wherein each hyperlink in the repository of the plurality of hyperlinks includes a hyperlink record having at least one reference to the at least one user system (Par [0079, 0080] receives search query, displaying a result with links); 
identifying a record of the received hyperlink in the searched data structure (Par [0080] identifying a match result with links); and 
hyperlink to indicate the at least one reference to the at least one user system (par [0080] displaying results). 

Ehrhart disclose modifying an existing patient ID and using patient ID to retrieve a link. Ehrhart does not explicitly disclose dynamically modifying the received hyperlink in the internet communication on the use device to indicate the at least one reference to the received hyperlink in the at least one user system.
However, Stekkelpark dynamically modifying the received hyperlink in the internet communication on the use device to indicate the at least one reference to the received hyperlink in the at least one user system (Par [0014, 0043] visited hyperlink colors).

As per claim 3, Stekkelpark discloses the method of claim 1, further comprising displaying the modified hyperlink in response pointing to the received hyperlink with a digital pointer (Par [0043, 0044]).
As per claim 4, Ehrhart discloses the method of claim 1, further comprising: 
identifying a user; receiving permission to access the at least one user system associated with the identified user (Par [0112, 0162]); 
retrieving a plurality of hyperlink data stored in the at least one user system associated with the identified user (Par [0008]); 
generating the searched data structure including the repository of the plurality of hyperlinks incorporating the retrieved plurality of hyperlink data stored in the at least one user system associated with the identified user (Par [0079-0080]); and 
maintaining the generated data structure, wherein the at least one reference to the at least one user system is cataloged in the hyperlink record of each hyperlink in the repository of the plurality of hyperlinks (Par [0007]). As per claim 5, Ehrhart discloses the method of claim 1, wherein the at least one reference to the at least one user system comprises a hyperlink location reference, a hyperlink usage history reference, a 
As per claim 7, Ehrhart discloses the method of claim 4, further comprising mapping the received hyperlink to at least one of a plurality of devices and a plurality of locations associated with the at least one user system (Par [0163, 0166]). As per claim 8, Ehrhart discloses the method of claim 4, further comprising: 
tracking an engagement with the received hyperlink to identify at least one change associated with the at least one reference of the received hyperlink; and in response to identifying the at least one change associated with the at least one reference of the received hyperlink, updating the record of the received hyperlink in the maintained data structure to incorporate the at least one change to the at least one reference of the received hyperlink (par [0143, 0145]). As per claim 9, Ehrhart discloses a computer system for indicating a hyperlink record, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (Par [0052]): 

searching a data structure including a repository of a plurality of hyperlinks stored in at least one user system, wherein each hyperlink in the repository of the plurality of hyperlinks includes a hyperlink record having at least one reference to the at least one user system (Par [0079, 0080] receives search query, displaying a result with links);
identifying a record of the received hyperlink in the searched data structure (Par [0080] identifying a match result with links); and
hyperlink to indicate the at least one reference to the at least one user system (par [0080] displaying results). 

Ehrhart disclose modifying an existing patient ID and using patient ID to retrieve a link. Ehrhart does not explicitly disclose dynamically modifying the received hyperlink in the internet communication on the use device to indicate the at least one reference to the received hyperlink in the at least one user system.
However, Stekkelpark dynamically modifying the received hyperlink in the internet communication on the use device to indicate the at least one reference to the received hyperlink in the at least one user system (Par [0014, 0043] visited hyperlink colors).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Stekkelpark into the teachings of Ehrhart in order to provide browsing behavior information for user (Par [0016]).As per claim 10, Stekkelpark discloses the computer system of claim 9, further comprising displaying the modified hyperlink (Par [0043-0044]). 
As per claim 12, Ehrhart disclose the computer system of claim 9, further comprising: 
identifying a user; receiving permission to access the at least one user system associated with the identified user (Par [0112, 0162]); 
retrieving a plurality of hyperlink data stored in the at least one user system associated with the identified user (Par [0008]); 
generating the searched data structure including the repository of the plurality of hyperlinks incorporating the retrieved plurality of hyperlink data stored in the at least one user system associated with the identified user (Par 0079-0080]); and 
maintaining the generated data structure, wherein the at least one reference to the at least one user system is cataloged in the hyperlink record of each hyperlink in the repository of the plurality of hyperlinks (Par [0007]). As per claim 13, Ehrhart disclose the computer system of claim 9, wherein the at least one reference to the at least one user system comprises a hyperlink location reference, a hyperlink usage history reference, a hyperlink device reference, a hyperlink social reference, and a user specified hyperlink reference (Par [0163, 0166]). As per claim 14, Ehrhart disclose the computer system of claim 12, further comprising mapping the received hyperlink to at least one of a plurality of devices and a plurality of locations associated with the 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (Par [0052]):
receiving, in an internet communication on a user device, a hyperlink from a sender device (Par [0008, 0044, 0048] using ID to retrieve a link);
searching a data structure including a repository of a plurality of hyperlinks stored in at least one user system, wherein each hyperlink in the repository of the plurality of hyperlinks includes a hyperlink record having at least one reference to the at least one user system (Par [0079, 0080] receives search query, displaying a result with links);
identifying a record of the received hyperlink in the searched data structure (Par [0080] identifying a match result with links)
hyperlink to indicate the at least one reference to the at least one user system (par [0080] displaying results). 

Ehrhart disclose modifying an existing patient ID and using patient ID to retrieve a link. Ehrhart does not explicitly disclose dynamically modifying the received hyperlink in the internet communication on the use device to indicate the at least one reference to the received hyperlink in the at least one user system.
However, Stekkelpark dynamically modifying the received hyperlink in the internet communication on the use device to indicate the at least one reference to the received hyperlink in the at least one user system (Par [0014, 0043] visited hyperlink colors).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Stekkelpark into the teachings of Ehrhart in order to provide browsing behavior information for user (Par [0016]).
As per claim 17, Stekkelpark discloses the computer program product of claim 16, further comprising displaying the modified hyperlink (Par [0043-0044]). As per claim 18, Stekkelpark discloses the computer program product of claim 16, further comprising displaying the modified hyperlink in response pointing to the received hyperlink with a digital pointer (Par [0043-0044]).
As per claim 19, Ehrhart discloses the computer program product of claim 16, further comprising: 
identifying a user; receiving permission to access the at least one user system associated with the identified user (Par [0112, 0162]);
retrieving a plurality of hyperlink data stored in the at least one user system associated with the identified user (Par [0008]);

maintaining the generated data structure, wherein the at least one reference to the at least one user system is cataloged in the hyperlink record of each hyperlink in the repository of the plurality of hyperlinks (Par [0008]). As per claim 20, Ehrhart discloses the computer program product of claim 19, further comprising mapping the received hyperlink to at least one of a plurality of devices and a plurality of locations associated with the at least one user system (Par [0163, 0166]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 14, 2021
/THU N NGUYEN/Examiner, Art Unit 2154